 

Exhibit 10.1

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (“Agreement”), is made and entered into as of the last
day set forth on the signature page (the “Effective Date”), by and among The
Majestic Star Casino, LLC (“Majestic”), Majestic Mississippi, LLC (“Majestic
Mississippi”) and Full House Resorts, Inc., (“Full House”), which may be
referred to collectively as the “Parties” or singularly as a “Party.”

R E C I T A L S:

1.                  WHEREAS, the Parties entered into an Interest Purchase
Agreement dated March 21, 2014 (“Purchase Agreement”) pursuant to which Full
House was to purchase all of the issued and outstanding limited liability
company interests of Majestic Mississippi (“Purchased Interests”); and

 

2.                  WHEREAS, the Parties also entered into a Deposit Escrow
Agreement dated March 21, 2014 (“Deposit Escrow Agreement”) pursuant to which an
escrow account was formed and pursuant to which Full House deposited
$1,750,000.00 into that escrow account; and

 

3.                  WHEREAS, pursuant to the Deposit Escrow Agreement, Chicago
Title and Trust Company has been appointed as the escrow agent (the “Escrow
Agent”); and

 

4.                  WHEREAS, a dispute has arisen amongst the Parties regarding
the terms of the Purchase Agreement and the respective parties’ rights upon
termination thereof; and

 

5.                  WHEREAS, on August 8, 2014, Majestic and Majestic
Mississippi filed a lawsuit against Full House Resorts, Inc. in the Circuit
Court of Tunica County, Mississippi, entitled The Majestic Star Casino, LLC, an
Indiana limited liability company, and Majestic Mississippi, LLC, a Mississippi
limited liability company, Plaintiffs v. Full House Resorts, Inc., a Delaware
corporation, Defendant", being Case No. 2014-0127 on the docket of that court
(the “Lawsuit”); and

 

6.                  WHEREAS, Full House disputes the claims made against it in
the Lawsuit, and intends to raise a number of defenses thereto; and

 

7.                  WHEREAS, the Parties wish to settle and resolve all disputes
among them;

 

NOW, THEREFORE, in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 



- 1 -

 

 

 

TERMS

 1. Incorporation of Recitals

The foregoing recitals are incorporated into this Agreement by and through this
reference as if fully set forth herein.

 2. Cash Consideration

The Parties agree that concurrently herewith, they shall each execute Joint
Written Instructions to the Escrow Agent (the “Joint Written Instructions”)
pursuant to Section 9(d) of the Deposit Escrow Agreement instructing the Escrow
Agent to release escrowed funds as follows:

(a) to Majestic, One Million Six Hundred Ninety Nine Thousand Seven Hundred and
00/100 Dollars ($1,699,700.00);

(b) to Full House, Forty Nine Thousand Seven Hundred and 00/100 Dollars
($49,700.00); and

(c) to the Escrow Agent, Six Hundred and 00/100 Dollars ($600.00) as payment of
the Annual Administration Fee ($500.00) and wire transfer fees ($100.00) payable
under the Escrow Agreement.

 3. Mutual release

For the consideration recited above, Majestic and Majestic Mississippi, for
themselves, their officers, directors, employees, and agents, hereby completely
release and forever discharge Full House, its officers, directors, employees,
agents, and any other person or entity that may be legally responsible for the
acts or omissions of Full House from any and all claims, demands and causes of
action, whatsoever, whether known or unknown, asserted or unasserted, for any
and all damages, whether direct, indirect, consequential, liquidated or
unliquidated, including, without limitation, claims for attorney’s fees or other
costs and expenses of litigation, which relate in any way to the Purchase
Agreement, the Deposit Escrow Agreement, the transactions contemplated by the
Purchase Agreement and the Deposit Escrow Agreement, and/or any allegation set
forth or which could have been set forth in the Lawsuit.

 

For the consideration recited above, Full House, for itself, its officers,
directors, employees, and agents, hereby completely releases and forever
discharges Majestic and Majestic Mississippi, their officers, directors, members
or shareholders, employees, agents, and any other person or entity that may be
legally responsible for the acts or omissions of Majestic or Majestic
Mississippi from any and all claims, demands, and causes of action whatsoever,
whether known or unknown, asserted or unasserted, for any and all damages,
whether direct, indirect, consequential, liquidated or unliquidated, including,
without limitation, claims for attorney’s fees or other costs and expenses of
litigation which relate in any way to the Purchase Agreement, the Deposit Escrow
Agreement, the transactions contemplated by the Purchase Agreement and the
Deposit Escrow Agreement, and/or any allegation set forth or which could have
been set forth in the Lawsuit.

 



- 2 -

 

 

 

 4. Dismissal

Within five (5) business days of all parties executing this Agreement and the
Joint Written Instructions, Majestic and Majestic Mississippi will voluntarily
dismiss the Lawsuit, at their cost and with prejudice. No costs will be assessed
or taxed against Full House, each party paying its own attorney fees and costs
in connection with this Agreement and the underlying dispute.

 5. No admission

The Parties acknowledge that this Agreement is a compromise of disputed claims
and is not an admission or acknowledgement of liability or responsibility on the
part of any party hereby released, each of which expressly denies all liability
or responsibility.

 

 6. Acknowledgment of Termination



The Parties agree and acknowledge that the Purchase Agreement has been
terminated and is null and void and of no further force or effect It is agreed
that Full House has no further liabilities, duties, or obligations to Majestic
or Majestic Mississippi thereunder, and Majestic and Majestic Mississippi have
no further liabilities, duties or obligations to Full House thereunder.

 

 7. Choice of Law and Venue



This Agreement shall be governed by and construed in accordance with the laws of
the State of Mississippi. Any action to enforce or otherwise related to this
agreement shall be brought in a state or federal court in the State of
Mississippi. Each Party hereto waives any right to a trial by jury in connection
with any legal action in any way related to the subject matter of the Settlement
Agreement.

 

 8. Consultation with Attorney



Each Party to this Agreement hereby acknowledges that it has consulted with
attorneys of its own choosing with respect to the terms and conditions of this
Agreement, and acknowledges that it has read and fully understands this
Agreement and the effect of signing and executing it.

 

 9. Mutual Cooperation



The Parties hereby agree to use their best efforts and good faith in carrying
out all of the terms of this Agreement.

  

- 3 -

 



 

 

 

 10. Entire Agreement and Severability



This Agreement constitutes the entire agreement between the Parties and
supersedes any and all prior written or oral agreements, representations, or
understandings regarding the matters herein. This Agreement shall be binding on
the heirs, successors and assigns of each Party hereby released. Should any
provision of this Agreement be held invalid or unenforceable by a court of
competent jurisdiction, the remaining provisions shall remain in full force and
effect.

 

 11. Interpretation of Agreement



None of the Parties shall be deemed to be the drafter of this Agreement,
inasmuch as each Party has had an opportunity to participate in the drafting of
this Agreement. In the event a court is called upon to enforce this Agreement,
such court shall not construe this Agreement or any provision of it against any
Party as the drafter of the Agreement.

 

 12. Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. All signatures of the parties hereto may be transmitted by facsimile
or PDF, and such facsimile or PDF, will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces and will be
binding upon such party.

 

 13. Further Instruments

 The Parties agree to execute, acknowledge and/or deliver such further
instruments and documents necessary to consummate this Agreement.

 

 14. Attorneys’ Fees



Each Party shall bear its own costs and attorney fees incurred in connection
with this Agreement. However, if any Party brings suit against another Party to
enforce, challenge, or clarify the terms of the Agreement, the prevailing party
in such action shall be entitled to reimbursement for its actual attorney fees
and costs incurred in connection with any such action.

 

 15. Warranty of Capacity to Execute



The Parties represent and warrant that no other person or entity has or has had
any interest in the claims, demands, obligations, or causes of action referred
to in this Agreement and that they have the sole right and exclusive authority
to execute this Agreement. Further, the individual signing on behalf of each
entity represents and warrants that he or she has the requisite authority and
capacity to execute this Agreement.

 



- 4 -

 

 

 

 16. Notice



All notices or demands of any kind that any Party is required to or desires to
give relating to this Agreement shall be delivered by registered email, fax
and/or by depositing the notice or demand by certified U.S. Mail and addressed
to the Parties as follows:

 

Full House Resorts, Inc.

4670 S. Fort Apache Rd. Suite I90

Las Vegas, Nevada 89147

Attention: Mr. Mark Miller, Chief Operating Officer

Fax: 702-221-8101

Email: Mmiller@fullhouseresorts.com

 

With a copy (which shall not constitute notice):

 

Full House Resorts, Inc.

4670 S. Fort Apache Road, Suite 190

Las Vegas, Nevada 89147

Attention: Ms. Elaine Guidroz

Fax: 812-438-5165

Email: eguidroz@fullhouseresorts.com

 

Full House Resorts, Inc.

C/O John Brewer, Esq.

Leslie S. Godfrey, Esq.

Greenberg Traurig, LLP

3773 Howard Hughes Parkway, Suite 400 North

Las Vegas, Nevada 89169

brewerj@gtlaw.com

godfreyl@gtlaw.com

  

The Majestic Star Casino, LLC

Majestic Mississippi, LLC

One Buffington Harbor Drive

Gary, Indiana 46406

Attention: Mr. Peter Liguori, Chief Executive Officer

Fax: 219-977-7811

Email: pliguori@majesticstar.com

 



- 5 -

 



 



The Majestic Star Casino, LLC

Majestic Mississippi, LLC

One Buffington Harbor Drive

Gary, Indiana 46406

Attention: Mr. Rodney Phillipe, General Counsel

Fax: 219-977-7023

Email: rphillipe@majesticstar.com

 

With a copy to (which shall not constitute notice):

 

Taft Stettinius & Hollister, LLP

111 E. Wacker Drive, Suite 2800

Chicago, Illinois 60601-3713

Attention: Kim Copp

Fax: 312-275-7557

Email: kcopp@taftlaw.com

  

 17. Modification



No modification to this Agreement shall be binding upon any Party unless the
same is in writing and signed by all Parties.

 

 18. No Assignment to Third Parties



This Agreement shall be binding on and inure to the benefit of the Parties,
their respective successors and any permitted assigns. Neither Party shall
assign this Agreement, or any of its rights and obligations hereunder, to any
third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 



- 6 -

 



 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.

 



  Majestic Mississippi, LLC           /s/ Peter Liguori     By:    
      President and CEO      Its:        
Date:    8/21/14                                                               
The Majestic Star Casino, LLC           /s/ Peter Liguori     By:    
      President and CEO      Its:        
Date:    8/21/14                                                             
Full House Resorts, Inc.       /s/ Andre M. Hilliou     By:           Chairman
and CEO      Its:        
Date:    8/21/14                                                 



  

[SIGNATURE PAGE – SETTLEMENT AGREEMENT]

- 7 -

